department of the treasury internal_revenue_service washington d c jan tax_exempt_and_government_entities_division tier cacti uniform issue list xxxxxxxxxxxxx xxxxxkxxxkxxkkk xxxxxxxxxxxkx legend taxpayer a taxpayer b ira c ira d company e amount amount xxxxxxxxxxxxx xxxxxxxxxxxxk xxxxxxxxxxxxkxk - xxxxxxxxxxxxkx xxxxxxxxxxxkx xxxxxxxxxkkkxk - xxxxxxxxxxxxx dear xxxxxxxxxxxxkx this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from ira c which was maintained by company e taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a was due to his lack of knowledge and confusion concerning the distribution taxpayer b represents that she received a distribution equal to amount from ira d which was maintained by company e taxpayer b asserts that her failure to accomplish a roliover within the 60-day period prescribed by d a was due to her lack of knowledge and confusion concerning the distribution taxpayer a and taxpayer b hereafter the taxpayers maintained ira c and ira d respectively with company e on august 20_ completed ira distribution request forms with company e requesting a transfer of amount and amount respectively from ira c and ira d to their separate non-ira accounts with company e the purpose of the transfers was to increase their trading power for stock_options in their non-ira accounts the taxpayers even though the ira distribution request forms are clearly completed to request a normal distribution and transfer to non-ira accounts the taxpayers argue that they thought transferring the shares stocks within the iras were liquidated would not be considered a distribution the mistake was discovered during the preparation of the taxpayer sec_2011 tax returns based on the above facts and representations two rulings are requested taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira account c and taxpayer b requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira account d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or distribution is received except that the maximum amount which may be paid into paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or ii the entire amount received including money and any other_property is such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability the service as to how any of the factors outlined in revproc_2003_16 affected their ability to timely roll over the distributions of amount and amount the facts indicate that the taxpayers completed ira_distributions forms with the intention of transferring amount and amount from their iras to their non-ira accounts with company e to increase their trading power within the non-ira in this instance the taxpayers have not presented any evidence to g accounts the information presented indicates that the inability of the taxpayers to roll over amount sec_1 and respectively into iras within the 60-day period was at all times within the reasonable control of the taxpayers under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount from ira b and amount from ira c no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification no xxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely yours oma a walhos cariton a watkins manager employee pians technical group enclosures notice of intention to disclose deleted copy of this letter
